Citation Nr: 1102599	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, in which the RO 
denied service connection for PTSD.  During the pendency of the 
appeal, the Veteran's claims file was transferred to the 
jurisdiction of the Boston, Massachusetts RO.  

In October 2006, the Veteran testified during a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  The Board notes that 
the Veterans Law Judge who conducted the October 2006 hearing is 
no longer employed by the Board.  The judge chairing such a 
hearing must decide the veteran's appeal, unless that right is 
waived by the veteran.  See 38 U.S.C.A. § 7107(c) (West 2002).  
In October 2010, the Board notified the Veteran that he could 
request a hearing with another Veterans Law Judge.  The Veteran 
responded in November 2010 that he wanted to appear before a 
Veterans Law Judge at a Travel Board hearing.  While the Veteran 
has not been afforded this hearing, no prejudice will result, in 
light of the fully favorable decision below.  


FINDING OF FACT

The Veteran has PTSD due to stressors incurred during service.  


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has held that the VCAA notice requirements 
apply to all elements of a claim.

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

Law and Regulations

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor(s); and credible supporting evidence that the 
claimed in-service stressor(s) actually occurred.  38 C.F.R. 
§ 3.304(f).   

The Board notes that the regulation pertaining to service 
connection for PTSD was revised, effective July 13, 2010.  If a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see 75 Fed. 
Reg. 39843 (July 13, 2010).   

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th Ed.) (1994) (DSM-IV).  




Factual Background and Analysis

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for PTSD is warranted.  

The Veteran contends that he has PTSD related to in-service 
stressors, including several stressors related to service in 
Vietnam.  His service personnel records confirm that he served in 
Vietnam from June 1971 to February 1972.  His Form DD 214 
reflects that his military decorations include the Vietnam 
Service Medal with two stars.  In June 2004, the Veteran 
submitted a statement in which he described in-service stressors 
that occurred in Vietnam along with one event that occurred while 
serving with the military police outside of Fort Bragg, North 
Carolina.  As service stressors, the Veteran indicated that, 
while in Vietnam, he: received enemy fire as part of a convoy to 
"Firebase Mace"; was forced to kill a Vietnamese cab driver 
with his knife; discovered his guard partner had been killed by a 
sniper; was briefly captured while visiting his girlfriend; was 
handed a bag containing human body parts and told to put it in 
the mess hall refrigerator; witnessed the loading of caskets onto 
an airplane for transport, and was working guard duty when four 
soldiers were killed in their barracks.  The Veteran alleges that 
while working for the military police at Fort Bragg he responded 
to a gruesome murder that had just taken place.  

The Veteran's stressors relating to his Vietnam service are 
within the new evidentiary standard of fear of hostile military 
or terrorist activity.  Moreover, the Board finds that his 
receipt of the Vietnam Service Medal reflects that he had 
"service in a location that would involve 'hostile military or 
terrorist activity.'"  See VBA Training Letter 10-05, dated July 
16, 2010.  As such, his stressors are consistent with the 
circumstances of his service in Vietnam.  

In addition, the Board notes that the Veteran has been diagnosed 
with PTSD.  In this regard, he was afforded a VA examination to 
evaluate his claimed PTSD in October 2003.  Review of VA's global 
address book reflects that the examiner who conducted this 
examination is a clinical psychologist.  The Veteran stated that, 
in Vietnam, he volunteered to take supplies to combat troops, and 
came under heavy shelling on his truck route.  He described other 
traumatic events in Vietnam, including being captured while 
visiting his girlfriend, taking risks on combat patrols, and 
witnessing a helicopter crash in which a fellow servicemember 
committed suicide after receiving a "Dear John" letter.  In his 
PTSD assessment, the psychologist stated that the Veteran had 
many military experiences from which he felt traumatized, 
including going on combat patrols, witnessing a soldier commit 
suicide in a helicopter crash, and being trapped by Viet Cong.  
He added that the Veteran had recurrent distress associated with 
the trauma.  His impression was that, while the Veteran was 
probably somewhat dysphoric prior to the military, his 
experiences in service clearly and significantly exacerbated his 
difficulties in social and occupational functioning.  He 
concluded by stating that he met the DSM-IV criteria for PTSD.   

As noted above, the Veteran has met the evidentiary standard 
outlined in 38 C.F.R.  § 3.304(f)(3) for establishing in-service 
stressors in claims for PTSD.  Moreover, he has a current 
diagnosis of PTSD, rendered by a VA clinical psychologist, based 
on his described stressors.  There is no clear and convincing 
evidence to indicate the claimed stressors did not occur or that 
the Veteran's PTSD is not related to these stressors.  
Accordingly, and resolving all reasonable doubt in favor of the 
Veteran, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is allowed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


